Case 20-41308     Doc 350     Filed 04/17/20 Entered 04/17/20 18:01:20         Main Document
                                          Pg 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 In re:                                     )      Chapter 11
 FORESIGHT ENERGY LP, et al.,               )      Case No. 20-41308-659
                                            )
                      Debtors.              )      (Jointly Administered)
                                            )
                                            )      Objection Deadline: May 7, 2020, at
                                            )      11:59 p.m. (Central Time)
                                            )      Hearing Date: May 14, 2020
                                            )      Hearing Time: 10:00 a.m. (Central Time)
                                            )      Hearing Location: Courtroom 7 North

                                   NOTICE OF HEARING

        PLEASE TAKE NOTICE: The below listed applications (the “Applications”) are

 scheduled for hearing on May 14, 2020 at 10:00 a.m. (prevailing Central Time) at the United

 States Bankruptcy Court for the Eastern District of Missouri, Eastern Division, Thomas F.

 Eagleton US Courthouse, 111 S. 10th Street, 7th Fl. – North Courtroom, St. Louis, MO 63102:

    1. Application for Entry of an Order Authorizing the Retention and Employment of
       Whiteford, Taylor & Preston L.L.P. as Counsel for the Official Committee of Unsecured
       Creditors;

    2. Application for Entry of an Order Authorizing the Retention and Employment of Affinity
       Law Group, LLC as Local Counsel for the Official Committee of Unsecured Creditors;
       and

    3. Application for Entry of an Order the Retention and Employment of Authorizing Berkeley
       Research Group, LLC as Financial Advisor to the Official Committee of Unsecured
       Creditors.

 WARNING: THESE APPLICATIONS SEEK AN ORDER THAT MAY ADVERSELY
 AFFECT YOU. IF YOU DO NOT WANT THE COURT TO GRANT RELIEF
 REQUESTED IN THE APPLICATIONS, YOU OR YOUR ATTORNEY MUST ATTEND
 THE HEARING. IF YOU OR YOUR ATTORNEY DOES NOT ATTEND THE
 HEARING, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE
 APPLICATIONS.

 YOU MUST FILE AND SERVE YOUR OBJECTION BY MAY 7, 2020.      YOUR
 OBJECTION MUST STATE WHY THE APPLICATIONS SHOULD NOT BE
 GRANTED. IF YOU DO NOT FILE A TIMELY OBJECTION, THE RELIEF MAY BE
Case 20-41308     Doc 350   Filed 04/17/20 Entered 04/17/20 18:01:20         Main Document
                                        Pg 2 of 2


 GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
 APPLICATIONS AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
 ATTEND THE HEARING. THE TIME, DATE, AND LOCATION OF THE HEARING
 ARE SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
 MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
 APPLICATIONS AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

 Dated: April 17, 2020                  Respectfully submitted,

                                        AFFINITY LAW GROUP, LLC

                                        By: /s/ J. Talbot Sant, Jr.
                                            J. Talbot Sant, Jr., 35324MO
                                            1610 Des Peres Road, Suite 100
                                            St. Louis, MO 63131
                                            (314) 872-3333 Telephone
                                            (314) 872-3365 Facsimile
                                            tsant@affinitylawgrp.com

                                        Proposed Counsel to the Official Committee of
                                        Unsecured Creditors of Foresight Energy LP, et al.

                                        and

                                        WHITEFORD TAYLOR & PRESTON, L.L.P.
                                        Michael J. Roeschenthaler (admitted pro hac vice)
                                        200 First Avenue, Third Floor
                                        Pittsburgh, PA 15222-1512
                                        (412) 618-5600 Telephone
                                        Email: mroeschenthaler@wtplaw.com

                                        and

                                        Christopher A. Jones (admitted pro hac vice)
                                        David W. Gaffey (admitted pro hac vice)
                                        3190 Fairview Park Drive, Suite 800
                                        Falls Church, VA 22042-4558
                                        (703) 280-9260 Telephone
                                        Email: cajones@wtplaw.com
                                        Email: dgaffey@wtplaw.com

                                        Proposed Counsel to the Official Committee of
                                        Unsecured Creditors of Foresight Energy LP, et al.




                                           2
